Citation Nr: 0334035	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  96-27405A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

Entitlement to service connection for a skin disorder of the 
groin and feet, a chronic blood disorder, a liver lesion, a 
right kidney cyst, chronic shortness of breath, and chronic 
dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND

The veteran had active service from March 1967 to March 1969, 
and from February 1991 to October 1991.  

This case came to the Board of Veterans' Appeals (Board) from 
RO decisions which denied service connection for a skin 
disorder of the groin and feet, a chronic blood disorder, a 
liver lesion, a right kidney cyst, chronic shortness of 
breath, and chronic dizziness.  The Board remanded these 
issues in May 1999.  In an October 2002 decision, the the 
Board denied these claims.  The veteran then appealed to the 
U.S. Court of Appeals for Veterans Claims (Court).  In a 
March 2003 joint motion to the Court, the parties (the 
veteran and the VA Secretary) requested that the Board 
decision be vacated and remanded as to these issues; a March 
2003 Court order granted the joint motion.  

According to the joint motion and Court order, the Board must 
further address compliance with legal provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) concerning the 
VA's duty to notify the claimant as to evidence and 
information necessary to substantiate his claims, including 
what portion he is to provide and what portion the VA is to 
provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Charles v. Principi, 16 Vet.App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board itself may not provide such notice to the veteran.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (2003).  

The Board also notes there has been evolving case law on the 
VCAA.  For instance, a recent decision by the Federal Circuit 
invalidated that portion of 38 C.F.R. § 3.159(b)(1) which 
said that claimants should generally submit evidence within 
30 days of the VA request (rather than within 1 year as 
mentioned in statute).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).

In view of the foregoing, the case is remanded for the 
following: 

1.  To assure compliance with VCAA notice 
requirements, the RO should send the 
veteran specific written notice as to the 
evidence and information necessary to 
substantiate his claims, including notice 
as to what portion he is to provide and 
what portion the VA is to provide.   

2.  After assuring compliance with this 
and all other notice and duty to assist 
provisions of the law, the RO should 
review the claims for service connection 
for a skin disorder of the groin and feet, 
a chronic blood disorder, a liver lesion, 
a right kidney cyst, chronic shortness of 
breath, and chronic dizziness.  If the 
claims are denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


